Citation Nr: 1038147	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-18 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran testified at a personal hearing before the 
undersigned sitting at the RO in October 2007.  A transcript of 
the hearing is associated with the claims file.  


FINDINGS OF FACT

1. The Veteran's claimed in-service stressors involve the fear of 
hostile activity, to include shooting three enemy soldiers, and 
are consistent with the time, place, and circumstance of his 
service in Vietnam.

2. The Veteran's PTSD has been diagnosed by a VA psychiatrist and 
related to his claimed in-service combat exposure. 


CONCLUSION OF LAW

The Veteran's PTSD was incurred during his active duty service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010); Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection PTSD 
is a full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) and the implementing regulations.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

During the pendency of this appeal, effective July 13, 2010, VA 
amended its regulations governing adjudication of claims for 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  The provisions of this amendment 
apply to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but had 
not been decided by the Board as of July 13, 2010.  Accordingly, 
the provisions apply to this case.

The final rule amends 38 C.F.R. § 3.304(f) by adding a new 
paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the 
stressor claimed must include "fear of hostile military or 
terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

In this case, the Veteran reported stressors from his Army 
service in Vietnam, including shooting three enemy soldiers when 
his truck broke down, and he saw the enemy approaching the 
convoy.  The shooting of three enemy soldiers would indicate a 
hostile situation that caused the Veteran to fear for his life.  

Further, the Board concludes that this stressor is consistent 
with the Veteran's circumstances of service.  His service in 
Vietnam encompassed almost a full year from January 10, 1970 to 
December 3, 1970.  The Veteran asserts that he was awarded a 
medal related to the incident with the enemy soldiers, but his 
available service records do not reflect that such a medal was 
awarded.  His DD Form 214 indicates that the Veteran was a light 
vehicle driver, but that military occupational specialty (MOS) 
does not alone suggest combat.  Moreover, the fact that the 
Veteran served in a "combat area" or "combat zone" does not 
mean that he himself engaged in combat with the enemy.  
VAOPGCPREC 12-99.  Nevertheless, the Board finds that the 
Veteran's MOS could have taken him into a situation like the one 
he described, and there is an absence of contrary evidence of 
record that would lend doubt to the Veteran's credibility.  

Moreover, the record shows that the Veteran's VA treating 
psychiatrist has assigned a diagnosis of PTSD associated with his 
described stressor of killing enemy soldiers.  Thus, under the 
revised regulation, the Veteran's lay testimony is sufficient to 
establish the claimed stressor, and he has a diagnosis of PTSD 
associated with that stressor.  Accordingly, service connection 
for PTSD is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


